ELY, Circuit Judge
(dissenting) :
I respectfully dissent. Whenever there is a reasonable doubt as to the proper interpretation of statutes granting discretionary power to the Attorney General in respect to the deportation of aliens, the doubt should be resolved in favor of the aliens. See Barber v. Gonzales, 347 U.S. 637, 74 S.Ct. 822, 98 L.Ed. 1009 (1954); Fong Haw Tan v. Phelan, 333 U.S. 6, 68 S.Ct. 374, 92 L.Ed. 433 (1948). See also Errico v. I&NS, 349 F.2d 541 (9th Cir. 1965), 385 U.S. 214, 87 S.Ct. 473, 17 L.Ed.2d 318 (1966); Garcia-Gonzales v. I&NS, 344 F.2d 804 (9th Cir. 1965).
My Brother Duniway’s opinion is, typically, written with the utmost care; nevertheless, I cannot subscribe to the technicality of its reasoning. In grant*824ing relief to the aliens here involved, District Judge Zirpoli wrote, in part:
“The statute under which petitioners seek relief from the Immigration and Naturalization Service’in this case is Section 1254(a) of Title 8, United States Code Annotated. Within the meaning of that section the petitioners, in the instant -cases, have been physically present in the United States in excess of the prescribed number of years and are therefore entitled to seek the relief prayed for and are entitled to a hearing thereon from the Attorney General of the United States.
“The case of Leng May Ma v. Barber, 1958, 357 U.S. 185, 78 S.Ct. 1072, 2 L.Ed.2d 1246, applies to Section 1253 (h) of Title 8, United States Code, and is not, in this Court’s view, controlling in its interpretation of Section 1254(a).” (emphasis in original)
Agreeing with Judge Zirpoli, I would affirm his “Order and Judgment” remanding the cause for the Attorney General’s consideration of the appellees’ applications for suspension of deportation.